                    Case 5:17-cv-04002-SAC-JPO Document 74 Filed 03/13/19 Page 1 of 2


AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No.5:17-cv-04002-SAC

                                                        PROOF OF SERVICE
                       (Tllis section should not be filed with tile court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, ifany)            Stuart Mcdonald
was received by me on (date)              2.21 . I 9
                                        ~~~~~~~~~




           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           ~ other (specify):        sent via certified mail to Stuart Mcdonald. Signed
                                     by Stuart Mcdonald on 2.21.19
           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjmy that this infonnation is true.



Date:     March 13, 2019
                                                                            ~-'1~~
                                                                  Catherine Joritz (Cathy Joritz), Plaintiff
                                                                                         Printed name and title




                                                                        PO Box 422 , Perry, Kansas, 66073
                                                                                             Server's address


Additional info1mation regarding attempted service, etc:
Case 5:17-cv-04002-SAC-JPO Document 74 Filed 03/13/19 Page 2 of 2




  SENDER: COMPLETE THIS SECTION
   • Complete items 1, 2, and 3.
   • Print your name and address on the reverse
      so that we can return the card to you.
   • Attach this card to the back of the maltplece,
      or on the front if space permits.
   1. Article Addressed to:                                                     o . Is delivery address different from Item 1?
                                                                                    If YES, enter delivery address below:




                                                                          3. Service Type                           a Priority Man expresse
       IIllllllllll111111111111111111111111111111111                      0
                                                                          0
                                                                            Adult Signature
                                                                            Adult Signature Restrl<:tod Dellvery
                                                                                                                     aRegistered Moll™
                                                                                                                    0 !!9!1lstered Mall Restrlcted
          9590 9402 3437 7275 0574 48                                     0
                                                                          O
                                                                            Certified Maille
                                                                            Certified Mall Restricted Dellvery
                                                                                                                      OelM)I)'
                                                                                                                    0 Return Receipt f()(
                                                                          0 Collect on DelNety                        Merchandise
 -2.-Arti                  ran
      - .c-le_N_u_m_be_r_m__ _s~-er-/rom--AA-rv-iM___,./,,-N>ll-,..-----1 n r.n11- " " "ellvery Restlfcied Delivery 0 Slgnatllrll Conflrmatlon"'
                                                                                                                    a Signature Conlinnatlon
               7018 1130 0000 2348 1683over                                              Restllc1ed Oellvery          Restl1cted DeftVl!IY

  PS Form      381 1, July 2015 PSN 7530-02-000·9053                                                               Domestic Return Receipt




                                                                                                                 F'lrst-Class M::iol
                                                                                                                 Postage & Fees Paid
                                                                                                                 USPS
                                                                                                                 Permit No. G-10

            9590 9402 3437 7275 0574 48
        United States                     • Sender; Please print your name, address, and ZIP+4• in this box•
        Postal Service
                                                      c \ 00 (2_ l/Z_
                                                       fD             (!:f)'f Lf~Z-
                                                        fern..1 ) t0trtf;oT~
                                                                            \
